Name: Commission Regulation (EEC) No 1479/88 of 27 May 1988 on the sale at prices fixed at a standard rate in advance of certain boneless beef from intervention stocks for processing in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 134/26 Official Journal of the European Communities 31 . 5 . 88 COMMISSION REGULATION (EEC) No 1479/88 of 27 May 1988 on the sale at prices fixed at a standard rate in advance of certain boneless beef from intervention stocks for processing in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 1 . Approximately 600 tonnes of boneless beef held by the Irish intervention agency and bought in before 1 December 1987 shall be put up for sale for processing within the Community. 2 . The intervention agency referred to in paragraph 1 shall sell first the meat which has been stored the longest. 3 . The prices, quality and quantities of this meat are set out in Annex I hereto . 4 . Subject to the provisions laid down in this Regu ­ lation, the sales shall be conducted in accordance with ' Regulation (EEC) No 2173/79 together with Regulations (EEC) No 569/88 and (EEC) No 2182/77. 5 . Notwithstanding the second subparagraph of Article 2 (2) of Regulation (EEC) No 2173/79, purchase appli ­ cations shall not name the coldstore or stores where the products applied for are stored . 6. ¢ Information concerning the quantities available and the places where the products are stored may be obtained by prospective ^purchasers from the address listed in Annex II hereto . Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 7 (3) thereof, Whereas certain intervention agencies are holding stocks of boneless beef ; whereas an extension of the period of storage for the meat should be avoided on account of the ensuing high costs ; whereas, in the present market situation, there are outlets for such meat for processing in the Community ; Whereas such sales should be made in accordance with Commission Regulation (EEC) No 2173/79 (3), as amended by Regulation (EEC) No 1809/87 (4), Com ­ mission Regulation (EEC) No 569/88 (*), as last amended by Regulation (EEC) No 1383/88 (6), and Commission Regulation (EEC) No 2182/77 Q, as last amended by Regulation (EEC) No 3988/87 (8), subject to special excep ­ tions provided for by this Regulation ; Whereas in order to ensure the economic management of stocks, it should be laid down that the intervention agencies should first sell meat which has been in storage longest ; Whereas in order to ensure equal economic treatment between operators the application of monetary compensa ­ tory amounts should be suspended ; Whereas Commission Regulation (EEC) No 752/88 should be repealed (9) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , Article 2 1 . Notwithstanding Article 3 ( 1 ) and (2) of Regulation (EEC) No 2182/77, applications to purchase : (a) shall be valid only if presented by a natural or legal person who for at least 12 months has been engaged in the processing of products containing beef and who is entered in a public register of a Member State ; (b) must be accompanied by :  a written undertaking by the applicant to process the meat purchased into products specified in Article 1 ( 1 ) of Regulation (EEC) No 2182/77 within the period referred to in Article 5 ( 1 ) of Regulation (EEC) No 2182/77,  a precise indication of the establishment or establishments where the meat which has been purchased will be processed . 2 . The applicants referred to in paragraph 1 may instruct an agent to take delivery, on their behalf, of the products which they purchase . In this case the agent shall submit the applications to purchase of the purchasers whom he represents . (') OJ No L 148 , 28 . 6 . 1968 , p. 24. O OJ No L 370, 30 . 12. 1987, p. 7 . (3) OJ No L 251 , 5. 10 . 1979, p. 12. (4) OJ No L 170, 30 . 6 . 1987, p . 23 . 0 OJ No L 55, 1 . 3 . 1988 , p . 1 . (6) OJ No L 128 , 21 . 5 . 1988 , p. 13 . 0 OJ No L 251 , 1 . 10 . 1977, p. 60 . (8) OJ No L 376, 31 . 12 . 1987, p . 31 . O OJ No L 78 , 23 . 3 . 1988 , p. 18 . 31 . 5 . 88 Official Journal of the European Communities No L 134/27  kein WÃ ¤hrungsausgleichsbetrag findet Anwendung auf (Kennzeichnung und Menge der betreffenden Produkte) 3 . The purchasers and agents referred to in the fore ­ going paragraphs shall maintain and keep up to date an accounting system which permits the destination and use of the products to be ascertained with a view particularly to checking to ensure; that the quantities of products purchased and manufactured tally .  Ã ºÃ ±Ã ½Ã ­Ã ½Ã ± Ã ½Ã ¿Ã ¼Ã ¹Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ  Ã µÃ ¾Ã ¹Ã Ã Ã Ã ¹Ã ºÃ  ÃÃ ¿Ã Ã  Ã ´Ã µÃ ½ Ã µÃ Ã ±Ã Ã ¼Ã  ­ Ã ¶Ã µÃ Ã ±Ã ¹ Ã Ã Ã ± (Ã µÃ ¾Ã ±Ã ºÃ Ã ¯Ã ²Ã Ã Ã · Ã ºÃ ±Ã ¹ ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  Ã Ã Ã ½ Ã Ã Ã µÃ Ã ¹Ã ºÃ Ã ½ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã Ã ½)  no monetary compensatory amount shall apply to ...... (identification and , quantities of the products concerned)  aucun montant compensatoire monÃ ©taire s applique Ã (identification et quantitÃ © des produits concernes) Article 3 The guarantee provided for in Article 4 ( 1 ) of Regulation (EEC) No 2182/77 shall be :  150 ECU per 100 kilograms for products as defined in Annex I (a),.  100 ECU per 100 kilograms for products as defined in Annex I (b).  nessun importo compensativo monetario si applica a (designazione e quantitÃ dei prodotti in que ­ stione)  geen enkel monetair compenserend bedrag is van toepassing op (omschrijving en hoeveelheid van de betrokken produkten)  nenhum montante compensatÃ ³rio monetÃ ¡rio se aplica a (identificaÃ §Ã £o e quantidades dos produtos em Article 4 For products which are . sold under this Regulation the removal order referred to in Article 3 of Commission Regulation (EEC) No 569/88 and the documents referred to in Article 4 thereof shall bear one of the following endorsements : causa). This endorsement shall be entered in Section 44 of the single administrative document or in the most appro ­ priate section of the document which proves the Community status of the products . Article 5 Commission Regulation (EEC) No 752/88 is hereby repealed. Article 6 This Regulation shall enter into force on 1 June 1988 .  ningun montante compensatorio monetario se apli ­ carÃ ¡ a (identificaciÃ ³n y cantidad de los productos correspondientes) : intet monetÃ ¦rt udligningsbelÃ ¸b finder anvendelse (betegnelse for og mÃ ¦ngde af de pÃ ¥gÃ ¦ldende produkter) . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 May 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 134/28 Official Journal of the European Communities 31 . 5 . 88 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEXI ANNEXE I ALLEGATOI  BIJLAGE I  ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio de venta (ECU/tonelada) Salgspris (ECU/ton) Verkaufspreise (ECU/t) Ã ¤Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  (ECU/Ã Ã Ã ½Ã ¿) Selling prices (ECU/tonne) Prix de vente (Ã cus/t) Prezzi di vendita (ECU/t) Verkoopprijzen (Ecu/ton) PreÃ §o de venda (ECUs/tonelada) Ireland a) Outsides 70 . 2 500 Insides 70 2 500 Knuckles 70 2 500 Rumps 70 2 500 Cube rolls 20 2 500 b) Shins and/or shanks 178 1 500 Forequarter 122 1 600 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel . (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118